EXHIBIT 10.1

 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”) dated as of the 14th day
of September, 2012 (the “Effective Date”) is made by and between Escalade,
Incorporated, an Indiana corporation (the “Company”), and Robert J. Keller (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive wish to enter into this Agreement to set
forth the rights and obligations of each of them with respect to any termination
of the Executive’s employment with the Company.

 

WHEREAS, the Board of Directors of the Company (the “Board”) further believes
that it is in the best interest of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive, and to
encourage the Executive’s full attention and dedication to the Company;

 

WHEREAS, in order to accomplish the foregoing objectives, the Company and the
Executive desire to enter into this Agreement which, among other things,
provides for the payment of compensation and benefits payable to the Executive
if the Executive’s employment

terminates in certain circumstances.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1. Definitions. As used herein, capitalized terms shall have the meanings set
forth in the body of this Agreement or in Appendix I.

 

2. Employment at Will. Notwithstanding anything herein to the contrary, and
subject to the provisions of any other agreement between the Executive and the
Company, the Executive shall remain an employee at will and nothing herein shall
confer upon the Executive any right to continued employment and shall not affect
the right of the Company to terminate the Executive for any reason not
prohibited by law; provided, however, that any such removal shall be without
prejudice to any rights the Executive may have to receive payments and benefits
pursuant to this Agreement.

 

3. Term of Agreement. This Agreement will begin on the date hereof and will
continue in effect through December 31, 2013, unless extended as provided in
this Section 3. On December 31, 2013 or the anniversary date of any term
thereafter (a “Renewal Date”), this Agreement will expire unless the Company,
upon approval of the Board, provides written notice to the Executive not later
than one year prior to such expiration that it has elected to extend this
Agreement for an additional one-year period (e.g. if notice to extend is given
on or before December 31, 2012, then this Agreement will be extended through
December 31, 2014; if no notice is given, then this Agreement will terminate as
of 11:59 p.m. on December 31. 2013). Notwithstanding the foregoing, (a) if a
Change in Control of the Company occurs during the term of this Agreement, then
the term of this Agreement will be extended for 12 months beyond the end of the
month in which any such Change in Control occurs, or (b) if the Executive’s
employment with the Company is terminated at any time prior to a Change in
Control of the Company but after the commencement of discussions with a third
party relating to such a possible Change in Control which Change of Control is
consummated by that third party within 12 months after the date of the
Executive’s termination of employment with the Company, then this Agreement will
be deemed to have continued in full force and effect through the end of the
month in which such Change in Control occurred.

 

1

 



4. Compensation Payable on Termination. In connection with a termination of the
Executive’s employment with the Company, the Executive shall be entitled to
receive the following compensation as applicable (the “Severance Benefits”):

 

(a)Upon Death or Disability. In the event of termination of the Executive’s
employment with the Company due to the Executive’s death or permanent
disability, the Company shall continue to pay the Executive, his estate,
surviving spouse or other representative his Base Salary and continue his
Employee Benefits through the Executive’s last day of employment. At the end of
the Company’s fiscal year in which such death or disability occurs, the Company
will determine if Incentives have been met and the incentive compensation amount
payable if the Executive had served the full year. The Company shall pay the
Executive, his estate, surviving spouse or other representative the
proportionate amount of such incentive compensation upon the later of 75 days of
the end of such year to which such incentive compensation relates or the date
the Company makes incentive payments to other employees receiving similar
Incentives.

 

(b)Upon Cause or Voluntary Termination. In the event of termination of the
Executive’s employment by the Company for Cause or by the Executive other than
for Good Reason, the Executive shall not be entitled to any additional
compensation, Incentives or Employee Benefits other than compensation or
Employee Benefits already paid or received through the date of termination.
Notwithstanding anything in the preceding sentence to the contrary, the Company
shall pay the Executive his Base Salary and continue his Employee Benefits
through the Executive’s last day of employment.

 

(c)Without Cause or Upon Good Reason. In the event of termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason, the Company shall continue to pay the Executive his Base Salary and
continue his Employee Benefits through the Executive’s last day of employment.
At the end of the Company’s fiscal year in which such termination occurs, the
Company will determine if Incentives have been met and the incentive
compensation amount payable if the Executive had served the full year. The
Company shall pay the Executive the proportionate amount of such incentive
compensation upon the later of 75 days of the end of such year to which such
incentive compensation relates or the date the Company makes incentive payments
to other employees receiving similar Incentives. In addition, the Executive
shall also receive payment equal to one year Base Salary, payable in accordance
with the regular payroll practices of the Company as applicable to the Executive
immediately prior to termination.

 

2

 



(d)Long-Term Incentive Compensation. All equity incentive awards granted to the
Executive and outstanding at the time that the Executive’s employment with the
Company is terminated shall be treated in the manner set forth in the applicable
Incentive Compensation Plan of the Company, provided, however, that all such
equity incentive awards held by the Executive that have not vested prior to a
termination of employment subject to clause (c) above, shall vest in full
immediately prior to such termination and shall be exercisable for a period of
at least 90 days thereafter.

 

(e)Health Insurance. Following any termination of the Executive’s employment,
the Executive and his family members who are then covered by the Company’s
medical plan shall be entitled to the continuation of such health care benefits
under the provisions of the Consolidated Omnibus Budget Reconciliation Act or
any substantially equivalent successor law (“COBRA”), subject to meeting ongoing
eligibility requirements. If termination of the Executive’s employment is
subject to clause (c) above, then the Company will pay the applicable COBRA
premiums on his behalf for 12 months following such termination and the
Executive shall be responsible for all COBRA premiums thereafter. If termination
of the Executive’s employment was for any reason other than as covered by clause
(c) above, then the Executive shall be responsible for all COBRA premiums.

 

(f)Personal Property. Promptly following the Executive’s termination of
employment with the Company, the Executive may remove all of his personal items,
including office furnishings, from the Company’s offices. Upon the Company’s
request, the Executive shall provide reasonably satisfactory evidence of
ownership of any or all such items to the Company.

 

5. Condition Precedent to Payment of Severance Benefits. The Company’s payments
of the Severance Benefits contemplated by Section 4(c), (d) and (e) will be
conditioned on the Executive’s signing and not revoking a general waiver and
release of claims, and the Executive’s signing an agreement not to compete
against the interests of the Company or to solicit employees or customers and
not disparage the Company nor disclose trade secrets or confidential information
for a period of time extending from the termination of the Executive’s
employment with the Company until 12 months following the Executive’s
termination of employment. Such waiver and release agreement shall be
substantially in the form attached hereto as Exhibit A. The Company agrees that
the Company’s refusal or other failure to sign a waiver and release agreement in
the form of Exhibit A shall not excuse the Company from making the payments
contemplated by this Section 5.

 

3

 



6. IRC Section 409A. It is the parties’ intention that the various applicable
provisions of this Agreement are either exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) or satisfy the requirements of
Section 409A of the Code. The parties agree that this Agreement shall be
interpreted accordingly, including without limitation the following provisions:

 

(a)If at the time of the Executive’s termination of employment with the Company,
the Executive is a "specified employee" within the meaning of Section 409A of
the Code and the final regulations and any other guidance promulgated
thereunder, no Severance Benefit that may be considered deferred compensation
under Section 409A of the Code and that is payable on account of the Executive’s
Separation from Service may be paid prior to the earlier of: (i) the expiration
of the six-month period measured from the date of the Executive’s separation of
service under Section 409A of the Code, or (ii) the Executive’s death.
Notwithstanding the foregoing, any portion of the Severance Benefits that would
otherwise be payable during the six-month period from the date of the
Executive’s separation of service, but that is not treated as a payment of
deferred compensation under Section 409A of the Code either due to (i) the
application of the short-term deferral rule or (ii) because such Severance
Benefits are separation pay due to involuntary separation from service that
satisfies the amount and duration limits of Section 409A of the Code, may be
paid in the six-month period from the Executive’s separation of service.

 

(b)Any portion of the Severance Benefits that would otherwise be payable during
the six-month period from the date of the Executive’s separation from service,
but that cannot be paid at that time under the preceding paragraph shall accrue
and become payable on the date that is six months and one day following the date
of the Executive’s separation from service. All subsequent Severance Benefits,
if any, will be payable in accordance with the applicable payment schedule. For
these purposes, each Severance Benefit payment is hereby designated as a
separate payment and will not collectively be treated as a single payment. This
provision is intended to comply with the requirements of Section 409A of the
Code so that none of the Severance Benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A of the Code, and any
ambiguities herein will be interpreted to so comply. The Company and the
Executive agree to work together in good faith to take such reasonable actions
which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to the Executive
under Section 409A of the Code.

 

7. Effect of Certain Payments. Notwithstanding anything herein to the contrary,
if any payment or right accruing to the Executive hereunder (without the
application of this Section 7), either alone or together with other payments or
rights accruing to the Executive from the Company would constitute a “parachute
payment” (as defined in Section 280G of the Code), and regulations thereunder),
such payment or right shall be reduced to the largest amount that will result in
no portion of the amount payable or right accruing hereunder being subject to an
excise tax under Section 4999 of the Code, unless the Executive would be in a
better after-tax economic position if no such reduction were to occur. The
determination of the amount of any potential reduction in the rights or payments
shall be made in good faith by the Company. The Executive shall cooperate in
good faith with the Company in making such determination and providing the
necessary information for this purpose.

 

4

 



8. Withholding of Taxes. The Company will withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as required by law.

 

9. Resolution of Differences Over Breaches of Agreement. Except as otherwise
provided herein, in the event of any controversy, dispute or claim arising out
of, or relating to this Agreement, or the breach thereof, or arising out of any
other matter relating to the termination of Executive’s employment with the
Company, the parties may seek recourse only for temporary or preliminary
injunctive relief to the courts having jurisdiction thereof and if any relief
other than injunctive relief is sought, the Company and the Executive agree that
such underlying controversy, dispute or claim shall be settled by arbitration
conducted in Evansville, Indiana in accordance with this Section 9 and the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”).
The matter shall be heard and decided, and awards rendered by a single
arbitrator mutually acceptable to the Company and the Executive, provided, that
if the cannot agree on an arbitrator, the AAA shall select the arbitrator. The
award rendered by the arbitrator shall be final and binding as between the
parties hereto and their heirs, executors, administrators, successors and
assigns, and judgment on the award may be entered by any court having
jurisdiction thereof. The Company and the Executive will each bear their own
costs for legal representation in any arbitration, except that the arbitrator
will have the authority to award all remedies provided by applicable law,
including recovery of attorney fees when so provided by applicable law. The
Company will pay all arbitrators’ fees and other administrative fees in
connection with any arbitration hereunder; provided, however, that the
arbitrator may require all or a portion of such fees and expenses to be paid by
the Executive in the event the arbitrator determines that the Executive’s
position in the arbitration proceeding was without merit (which for purposes of
this Agreement shall mean a position that is made for an improper purpose or
that contains frivolous arguments or arguments that have no evidentiary
support).

 

10. Damages. The Company hereby acknowledges that it will be difficult and may
be impossible for the Executive to find reasonably comparable employment, or to
measure the amount of damages which the Executive may suffer as a result of
termination of employment hereunder. Accordingly, the payment of the Severance
Benefits by the Company to the Executive in accordance with the terms of this
Agreement is hereby acknowledged by the Company to be reasonable and will be
liquidated damages, and the Executive will not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor will any profits, income, earnings, or other benefits from any
source whatsoever create any mitigation, offset, reduction, or any other
obligation on the part of the Executive hereunder or otherwise. The Company
shall not be entitled to set off or counterclaim against amounts payable
hereunder with respect to any claim, debt, or obligation of the Executive.

 

5

 



11. Enforcement Costs; Interest. The Company is aware that, upon the occurrence
of a Change in Control of the Company, the Board or a stockholder of the Company
may then cause or attempt to cause the Company to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the Company
to institute, or may institute, litigation, arbitration, or other legal action
seeking to have this Agreement declared unenforceable, or may take, or attempt
to take, other action to deny the Executive the benefits intended under this
Agreement. In these circumstances, the purpose of this Agreement could be
frustrated. It is the intent of the Company that the Executive not be required
to incur the expenses associated with the enforcement of the Executive’s rights
under this Agreement by litigation, arbitration, or other legal action nor be
bound to negotiate any settlement of the Executive’s rights hereunder under
threat of incurring such expenses because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Executive
under this Agreement. Accordingly, if following a Change in Control it should
appear to the Executive that the Company has failed to comply with any of its
obligations under this Agreement, or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institute any litigation or other legal action designed to deny, diminish, or to
recover from the Executive, the benefits intended to be provided to the
Executive hereunder, the Company irrevocably authorizes the Executive from time
to time to retain counsel (legal and accounting) of the Executive’s choice at
the expense of the Company as provided in this Section 11 to represent the
Executive in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder, or other person affiliated with the Company. The reasonable fees
and expenses of counsel selected from time to time by the Executive as provided
in this Section shall be paid or reimbursed to the Executive by the Company on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by such counsel in accordance with its customary practices.
In all events, such amounts shall be paid within thirty days following the
Executive’s delivery to the Company of such counsel’s invoice(s) for services
rendered. In any action involving this Agreement, the Executive shall be
entitled to prejudgment interest on any amounts found to be due him from the
date such amounts would have been payable to the Executive pursuant to this
Agreement at an annual rate of interest equal to the prime commercial rate in
effect at JPMorgan Chase Bank, N.A., or its successor from time to time during
the prejudgment period plus two percent.

 

12. Arrangements Not Exclusive. The specific benefit arrangements referred to in
this Agreement are not intended to exclude the Executive from participation in
or from other benefits available to executive personnel generally or to preclude
the Executive’s right to other compensation or benefits as may be authorized by
the Board at any time. The provisions of this Agreement and any payments
provided for hereunder shall not reduce any Incentives to which the Executive
then may be entitled or any other amounts otherwise payable, or in any way
diminish the Executive’s existing rights, or rights which would accrue solely as
the result of the passage of time under any compensation plan, benefit plan,
incentive plan, stock option plan, employment agreement, or other contract,
plan, or arrangement except as may be specified in such contract, plan, or
arrangement.

 

6

 



13. Waiver. The waiver by a party hereto of any breach by the other party hereto
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach by a party hereto.

 

14. Assignment. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. The Company shall be obligated to
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the Company’s
business or assets, by a written agreement in form and substance satisfactory to
the Executive, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no succession had taken place. This Agreement shall inure to the extent
provided hereunder to the benefit of and be enforceable by the Executive or his
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. The Executive may not delegate any of his
duties, responsibilities, obligations or positions hereunder to any person and
any such purported delegation by him shall be void and of no force and effect
with respect to matters relating to his employment and termination of
employment. Without limiting the foregoing, the Executive’s rights to receive
payments and benefits hereunder shall not be assignable or transferable, other
than a transfer by the Executive’s will or by the laws of descent and
distribution.

 

15. Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient if in writing, and if personally delivered or when sent by
first class certified or registered mail, postage prepaid, return receipt
requested; in the case of the Executive, to his residence address as set forth
in the books and records of the Company, and in the case of the Company, to the
address of its principal place of business, to such person or at such other
address with respect to each party as such party shall notify the other in
writing.

 

16. Entire Agreement. This Agreement contains the entire agreement of the
parties concerning the matters set forth herein and all promises,
representations, understandings, arrangements and prior agreements regarding the
subject matter hereof are merged herein and superseded hereby. The provisions of
this Agreement may not be amended, modified, repealed, waived, extended or
discharged except by an agreement in writing signed by the party against whom
enforcement of any amendment, modification, repeal, waiver, extension or
discharge is sought. No person acting other than pursuant to a resolution of the
Board of Directors shall have authority on behalf of the Company to agree to
amend, modify, repeal, waive, extend or discharge any provision of this
Agreement or anything in reference thereto or to exercise any of the Company’s
rights to terminate this Agreement.

 

17. Construction of Agreement.

 

(a)Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Indiana without regard to its conflict of law provisions.

 

(b)Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or unpaired thereby.

 

7

 



(c)Headings. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience of reference only and shall not
constitute apart of this Agreement.

 

18. Counterparts. This Agreement may be signed in counterparts and each of such
counterpart shall constitute an original document and such counterparts, taken
together, shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

“EXECUTIVE” “COMPANY”       ESCALADE, INCORPORATED         /s/ ROBERT J. KELLER
By: /s/ RICHARD D. WHITE Robert J. Keller Name: Richard D. White   Title:
Compensation Committee Chairman and Director

 

 

8

 

APPENDIX I

 

Definitions

 

“Base Salary” shall mean the Executive’s annual base salary as in effect on the
applicable dates, which base salary may be adjusted by the Board from time to
time. Base Salary shall be deemed to accrue from day to day such that in the
event of any termination of the Executive’s employment, payment shall be made to
him pro rata on a time basis up to the date of such termination.

 

“Cause” shall mean any termination of the Executive’s employment by the Company
due to: (i) the Executive’s commission of a fraud with respect to the Company or
its Subsidiaries; (ii) the Executive’s indictment for the commission of a
felony; (iii) the Executive’s willful or intentional disregard of the express
instructions of the Company’s Board of Directors, which disregard continues for
not less than 15 days following the Executive’s receipt of written notice of
such regard; (iv) the Executive’s willful or intentional misconduct or gross
negligence resulting in material harm to the Company or its Subsidiaries; (v)
the Executive’s violation of any policy or procedure of the Company resulting in
material harm to the Company or its Subsidiaries; or (vi) the Executive’s
willful or intentional failure (other than as a result of absence due to illness
or injury or permitted leave) to perform the Executive’s duties or
responsibilities as the Chief Executive Officer and President of the Company,
which failure continues for not less than 15 days following the Executive’s
receipt of written notice of such failure.

 

“Change in Control” shall be as defined in the Company’s 2007 Incentive Plan,
which means the occurrence of any one of the following events:

 

(i) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

(ii) Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (a) by
the Company or any subsidiary, (b) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary, (c) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (d) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (iii), or (v) by any person of Voting Securities from the Company, if
a majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 40% or more of Company Voting Securities by such person;

 

9

 



(iii) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(a) at least 60% of the total voting power of (A) the corporation resulting from
such Business Combination (the “Surviving Corporation”), or (B) if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of 100% of the voting securities eligible to elect directors of the
Surviving Corporation (the “Parent Corporation”), is represented by Company
Voting Securities that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (b) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Corporation or the Parent Corporation), is or becomes the
beneficial owner, directly or indirectly, of 40% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (c) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (a), (b) and (c)
above shall be deemed to be a “Non-Qualifying Transaction”);

 

(iv) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

 

(v) The occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 40% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

 

10

 



“Employee Benefits” shall mean the Company’s retirement, insurance and other
fringe benefit programs in which the Executive may participate in from time to
time, if any, in accordance with the terms and conditions of such benefit
programs and subject to the eligibility requirements of the applicable plan.

 

“Good Reason” shall mean the Executive’s resignation of employment with the
Company following (unless otherwise consented to in writing by the Executive):
(i) the Company’s requiring the Executive to relocate anywhere in excess of 50
miles from the Company’s corporate offices in Evansville, Indiana; (ii) the
Company requiring the Executive to perform duties or responsibilities which are
inconsistent with the positions of the Chief Executive Officer or President of
the Company; (iii) removing the Executive from the position of Chief Executive
Officer of the Company; or (iv) any material breach of the terms of this
Agreement by the Company; provided, however, that for the Executive’s
resignation to constitute Good Reason, the Executive must give written notice to
the Company of the event constituting Good Reason within 90 days of the
occurrence of the event, the Company must fail to cure such event within 30 days
thereafter, and the Executive must resign within 30 days following the
expiration of the Company’s 30 day cure period.

 

“Incentives” shall mean the Company’s bonus and incentive plans in which the
Executive may participate in from time to time, if any, in accordance with the
terms and conditions of such benefit programs and subject to the eligibility
requirements of the applicable plan.   

  

11

 

EXHIBIT A

 

Form Of Waiver, Release, Non-Competition, Non-Solicitation and Non-Disclosure
Agreement

 

AGREEMENT

 

The following is an agreement (the “Agreement”) by and between Robert J. Keller
(“Executive”) and Escalade, Incorporated, an Indiana corporation (“Escalade”)
regarding Executive’s termination from all positions held by Executive with
Escalade and its various subsidiaries and affiliates. Escalade and Executive are
sometimes referred to collectively as the “parties” and individually as a
“party,” and the term “Company” shall mean Escalade and its various subsidiaries
and affiliates collectively.



Recitals:

 

A. Executive is the Chief Executive Officer and President of Escalade [and any
other positions with Escalade] [and any positions as an officer and/or director
of various subsidiaries and affiliates of Escalade]; and

 

B. Executive’s employment with the Company has terminated; and

 

C. Executive and the Company are parties to that certain Executive Severance
Agreement dated as of __________, 2012 (the “Executive Agreement”), which
Executive Agreement represents the parties’ mutual agreement with respect to all
matters related to Executive’s termination of employment with the Company.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Company and Executive agree as follows:

 

1. Termination. Executive hereby affirms his termination from his positions as
Chief Executive Officer and President of Escalade and from all other executive
officer and director positions that he holds with Escalade and any of Escalade’s
subsidiaries and their affiliates, effective as of ___________, 20__ (the
“Employment End Date”). Executive acknowledges and agrees as of the Employment
End Date he also retires as a trustee or other administrator of any and all
Company benefit plans, including without limitation the Company’s retirement
plan. Executive and the Company agree that Executive’s resignation as a Director
of Escalade is not related to any disagreement between them (other than as may
relate to the termination of the Executive’s employment with the Company).

 

2. Compensation and Benefits. Provided that Executive fulfills his obligations
as set forth in this Agreement, the Company shall pay to Executive the Severance
Benefits in accordance with the terms of the Executive Agreement.

 

3. Executive’s Obligations. In consideration of the payments and benefits
provided in Section 2 above, Executive will:

 

12

 



(a) fully cooperate and assist the Company with any litigation matters or
regulatory or agency proceedings for which his testimony or cooperation is
requested by Company following the Employment End Date, provided that he is
reimbursed for any reasonable and necessary expenses incurred as a result of his
cooperation and assistance, and further provided that the Company and Executive
shall discuss in advance of Executive’s providing any such cooperation and
assistance the anticipated time commitment that would likely be required of
Executive with respect to any such matter and shall mutually determine whether
Executive should be compensated for his time and the amount of any such
compensation, it being understood and agreed that if the parties cannot reach
agreement as to any such compensation, then the Company shall not request, and
Executive shall not be required, to provide cooperation and assistance with
respect to such litigation or proceeding;

 

(b) sign all necessary resignations from the boards of directors and/or all
other officer, employee and trustee positions of the Company, but in any event
Executive shall be deemed to have resigned any such executive officer, director
and trustee positions as of the Employment End Date;

 

(c) through the Employment End Date, continue to comply with the Company’s
Insider Trading Policy, Code of Ethics and all other Company policies and
procedures applicable to employees of the Company including, without limitation,
no destruction of any documents belonging to or relating to the Company or
Executive’s employment with the Company, whether in paper, electronic, digital
or any other format, unless such destruction is approved in advance and observed
by an officer of the Company specifically designated and authorized by
Escalade’s Board of Directors;

 

(d) comply with all laws relating to the Company’s business and operations as
applicable to Executive and the Company; and

 

(e) comply with all covenants contained in the Executive Agreement and in this
Agreement, including without limitation Sections 4, 5 and 6 hereof.

 

4. Mutual Nondisparagement.

 

(a) Executive’s Covenant. Beginning on the Employment End Date, Executive shall
not make, participate in the making of, or encourage any other person to make,
any statements, written or oral, which criticize, disparage, or defame the
reputation of, or which embarrass the Company, its subsidiaries and their
affiliates or any of their respective present, former or future directors,
officers, executives, employees and/or shareholders.

 

(b) Company’s Covenant. Beginning on the Employment End Date, the Company shall
not, and shall instruct the members of Escalade’s Board of Directors and
executive officers not to, make, participate in the making of, or encourage any
employees or any other person to make, any statements, written or oral, which
criticize, disparage, or defame the reputation of, or which are intended to
embarrass, the Executive.

 

13

 



5. Confidentiality. Executive understands and agrees that:

 

(a) Escalade is required to describe the material terms of this Agreement in a
Current Report on Form 8-K to be filed with the Securities and Exchange
Commission no later than four (4) business days after this Agreement is signed
by the Executive and Escalade, and that the Company will attach this Agreement
in its entirety as an Exhibit to such public filing;

 

(b) Executive has been through the Employment End Date in the course of
employment with the Company entrusted with or obtained access to information
proprietary to the Company with respect to the following (all of which
information is referred to hereinafter collectively as the "Information"): the
organization and management of the Company; the names, addresses, buying habits,
and other special information regarding past, present and potential customers,
employees and suppliers of the Company; customer and supplier contracts and
transactions or price lists of the Company and their suppliers; products,
services, programs and processes sold, licensed or developed by the Company;
technical data, plans and specifications, present and/or future development
projects of the Company; financial and/or marketing data respecting the conduct
of the present or future phases of business of the Company; computer programs,
systems and/or software; ideas, inventions, trademarks, trade secrets, business
information, know-how, processes, improvements, designs, redesigns, discoveries
and developments of the Company; and other information considered confidential
by any of the Company or its customers or suppliers. At all times through the
Employment End Date and thereafter, Executive agrees to retain the Information
in absolute confidence and not to disclose the Information to any person or
organization except as required in the performance of Executive's duties for the
Company as provided in this Agreement, without the express written consent of
the Company; provided that Executive’s obligation of confidentiality shall not
extend to any Information which becomes generally available to the public other
than as a result of disclosure by Executive; and

 

(c) Executive and the Company agree that effective no later than [__ days
following {length of time will depend upon information that Executive may have
at the time of termination}] the Employment End Date, Executive will no longer
be privy to material, non-public information regarding the Company. Accordingly,
the Company agrees that Executive shall not be subject to the Company’s Insider
Trading Policy thereafter, provided, however, that if and to the extent that
Executive may from time to time acquire knowledge of material, non-public
information regarding the Company, Executive acknowledges and agrees that he may
not trade based upon such information and must comply with all applicable laws
prohibiting insider trading. The Company further agrees that it will not
intentionally provide material, non-public information to Executive following
the Employment End Date except in connection with such events, actions or
circumstances that would require stockholder approval and the Company has made a
good faith determination that it is necessary and appropriate to disclose such
information to Executive given his then current ownership of Escalade common
stock, and that the Company will use its reasonable best efforts to prevent any
inadvertent disclosures of material, non-public information to Executive.

 

14

 



6. Covenant Not to Compete, No Interference; No Solicitation. At all times
through the twelfth month following the Employment End Date (or if this period
is unenforceable by law, then for such shorter period as shall be enforceable):

 

(a) Executive will not engage in any business offering products or services
related to the current business of the Company, whether as a principal, partner,
joint venture, agent, employee, salesman, consultant, director or officer, where
such business or business activity is in competition with the Company in any
geographic market where the Company does business; provided, however, that
Executive shall not be prohibited from performing services for a subsidiary or
division of a competitive business, as long as such subsidiary or division is
not in competition with the Company and the Executive abides by all other
provisions of this Agreement including without limitation Sections 4, 5, 6(b)
and 6(c);

 

(b) Executive will not interfere with or adversely affect, either directly or
indirectly, the Company’s relationships with any person, firm, association,
corporation or other entity which is known by Executive to be, or is included on
any listing to which Executive had access during the course of his employment as
a customer, client, supplier, consultant or employee of the Company, and
Executive will not divert or change, or attempt to divert or change, any such
relationship to the detriment of the Company or to the benefit of any other
person, firm, association, corporation or other entity; and

 

(c) Executive will not induce, seek to induce or participate directly or
indirectly with any third party in seeking to induce, any other employee of the
Company to terminate his or her employment relationship with the Company,
provided, however, that this restriction shall not prohibit Executive from
hiring any employee who seeks employment from Executive or any third party with
whom Executive may be employed or affiliated with in the future on an
unsolicited basis as long as such employment is not in competition with any
business or operations of the Company.

 

Executive acknowledges and agrees that the covenants, restrictions, agreements,
and obligations set forth herein are founded upon valuable consideration, and,
with respect to the covenants, restrictions, agreements, and obligations set
forth in this Section 6 are reasonable in duration and geographic scope. The
time period and geographical area set forth in this Section 6 are each divisible
and separable, and, in the event that the covenants not to compete and/or not to
divert business or employees contained therein are judicially held invalid or
unenforceable as to such time period and/or geographical area, they will be
valid and enforceable in such geographical area(s) and for such time period(s)
which the court determines to be reasonable and enforceable. Executive agrees
that in the event that any court of competent jurisdiction determines that the
above covenants are invalid or unenforceable to join with the Company in
requesting such court to construe the applicable provision by limiting or
reducing it so as to be enforceable to the extent compatible with the then
applicable law. Furthermore, it is agreed that any period of restriction or
covenant hereinabove stated shall not include any period of violation or period
of time required for litigation or arbitration to enforce such restrictions or
covenants.

 

15

 



7. Tax Liability; Tax Withholding. Executive acknowledges and agrees that he is
responsible for the payment of all taxes relating to the consideration to be
provided to him as contemplated by this Agreement, including the payment of any
taxes relating to his exercise of stock options and his receipt of any stock,
cash or other consideration relating to any other equity incentive awards he may
have received from the Company. Notwithstanding any other provision of this
Agreement, the Company will withhold from any amounts payable under this
Agreement, or any other benefits received pursuant hereto, such federal, state
and/or local taxes as shall be required to be withheld under any applicable law
or regulation.

 

8. No Mitigation; No Offset. In no event shall Executive be obligated to seek
other employment or to take any other action that would mitigate the amounts
payable to Executive under this Agreement. In the event that Executive would
obtain subsequent employment, the Company may not offset any compensation or
other amounts earned by Executive from such subsequent employment or engagement
of his services against the Executive’s entitlements under this Agreement.
Moreover, subject to Executive’s compliance with the covenants set forth in
Sections 4, 5 and 6 of this Agreement, Executive shall be free to pursue any
unsolicited, non-competitive opportunities for employment or services as may
arise from the Company’s customers, vendors, employees and affiliates.

 

9. Section 16 Reports. Executive and the Company agree that notwithstanding
Executive’s termination as an executive officer and a director of Escalade as of
the Employment End Date, Executive may continue to be subject to the reporting
requirements of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder for up to six months following the
Employment End Date. Accordingly, Executive agrees to provide timely notice to
Escalade’s chief financial officer of all transactions undertaken by Executive
in Escalade common stock, including the purchase or sale of any shares of
Escalade common stock and the exercise of any stock options, during the six
month period following the Employment End Date, and the Company shall prepare
and file the appropriate Section 16 reports with the Securities and Exchange
Commission on behalf of Executive. Upon the conclusion of such six month period,
the Company acknowledges that Executive will no longer be deemed an affiliate of
the Company and, absent Executive being in possession of material, non-public
information concerning the Company, may freely engage in trades of Escalade
securities.

 

10. Remedies.

 

(a) Arbitration; Submission to Jurisdiction. Any dispute that may arise between
the Company and Executive relating to this Agreement and the subject matter
hereof shall be settled by binding arbitration in accordance with Section 9 of
the Executive Agreement.

 

(b) Injunctive Relief. Executive agrees that in the event of any actual or
threatened breach by him of any of the provisions contained in this Agreement,
including those covenants specifically set forth in Sections 3, 4, 5 and 6
hereof, the Company shall be entitled to seek immediate temporary injunctive and
other equitable relief, without the necessity of showing actual monetary
damages, subject to hearing as soon thereafter as possible. In the event of such
injunctive relief, the periods of time referred to in Sections 5 and 6 shall be
deemed extended for a period equal to the respective period during which
Employee is in breach thereof, in order to provide for injunctive relief and
specific performance for a period equal to the full term thereof and the Company
shall be entitled to cease its obligations to Executive pursuant to Section 2.
In the event that the Company breaches its obligations to make payments and to
provide the benefits specified in Section 2 hereof, Executive may seek specific
performance in addition to monetary damages and Executive will not be subject to
the provisions of Section 4, 5 or 6 hereof. Nothing contained herein shall be
construed as prohibiting Executive or the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages which it is able to prove.

 

16

 



11. Mutual Release. In consideration of the payments and benefits set forth in
this Agreement, such payments and benefits being good and valuable
consideration:

 

(a) Release by Executive. Subject to Section 10(b), Executive, on his own behalf
and on behalf of his heirs, administrators, executors, successors, assigns and
personal representatives, covenants not to sue and hereby fully and forever
releases, acquits and discharges the Company, its shareholders, directors,
officers, employees, agents, representatives, insurance carriers, and their
successors and assigns (collectively the “Releasees”), from any and all claims,
demands, actions and causes of action of every kind, nature or description
(collectively “claims”) that Executive may have had, may now have, or may
hereafter have against Releasees, including without limitation any and all
claims in any way related to or based upon Executive’s employment with the
Company through the Employment End Date and/or the cessation of Executive’s
service as an employee, executive officer and director of the Company, including
without limitation any claims for breach of contract, implied contract,
promissory estoppel, tortious conduct or claims arising under any federal or
state statute or law or local ordinance, including but not limited to: the Age
Discrimination in Employment Act as amended (“ADEA”); Older Workers’ Benefit
Protection Act (“OWBPA”); Americans with Disabilities Act (“ADA”) as amended;
the Family and Medical Leave Act (“FMLA”); Title VII of the Civil Rights Act of
1964; the Civil Rights Acts of 1991; the Employee Retirement Income Security Act
(“ERISA”); 42 U.S.C. § 1981; 29 U.S.C. § 206(d)(1); Section 503 and 504 of the
Rehabilitation Disabilities Act; the WARN Act; Indiana’s fair employment
practices statutes; any other federal, state or local law dealing with
employment discrimination; and any federal or state “Whistleblower” law,
existing as of the date of this Agreement. Provided, however, that if the
Company were to breach this Agreement, this release would not bar an action by
Executive against the Company to enforce its term(s) or any applicable law. In
addition, this Section 11(a) shall not affect adversely any benefits to which
Executive may be entitled arising out of any social security, workers'
compensation or unemployment laws, or under the terms of any employee pension or
welfare or benefit plans or programs of the Company, which may be payable now or
in the future to Executive.

 

(b) Acknowledgements by Executive. Executive specifically acknowledges and
agrees that: (i) Executive is waiving claims under the foregoing laws, including
specifically the ADEA and the OWBPA; (ii) this waiver of any rights or claims is
knowing and voluntary; (iii) this Agreement is written in a manner that
Executive understands; (iv) the Company has hereby advised Executive to consult
with an attorney before executing this Agreement and that Executive has so
consulted; (v) the waiver of rights under Section 11(a) does not waive rights or
claims arising after the date of this Agreement; (vi) Executive has been given a
period of 21 days within which to consider this Agreement; (vii) for a period of
seven days following Executive’s execution of this Agreement, Executive may
revoke this Agreement and this Agreement will not become enforceable or
effective until the revocation period expires; and (viii) the waiver of rights
in Section 11(a) is in exchange for consideration in addition to anything of
value to which Executive was already entitled to receive.

 

17

 



(c) Release by the Company. Subject to Section 10(b), the Company, on behalf of
itself and its successors and assigns, covenants not to sue and hereby fully and
forever releases, acquits and discharges Executive and his successors and
assigns, from any and all claims, demands, actions and causes of action of every
kind, nature or description (collectively “claims”) that the Company may have
had, may now have, or may hereafter have against Executive, including without
limitation any and all claims in any way related to or based upon Executive’s
employment with the Company, its subsidiaries and affiliates through the
Employment End Date and/or the cessation of Executive’s service as an executive
officer or director of the Company, including without limitation any claims for
breach of contract, implied contract, promissory estoppel, tortious conduct or
claims arising under any federal or state statute or law or local ordinance,
existing as of the date of this Agreement. Provided, however, that if Executive
were to breach this Agreement, this release would not bar an action by the
Company against Executive to enforce its term(s) or any applicable laws.

 

(d) Unknown Claims. This Agreement covers both claims that Executive and/or the
Company know about and those that Executive and/or the Company may not know
about. The parties hereto expressly waive all rights afforded by any statute
that limits the effect of a release with respect to unknown claims. Each of
Executive and the Company understand the significance of its respective release
of unknown claims and the waiver of statutory protection against a release of
unknown claims. However, this release shall not apply to any claim based on the
fraud or intentional misconduct of the other party or to any act that is
determined to be a criminal act under any federal, state or local law committed
or perpetrated by Executive or the Company at any time prior to and through the
Employment End Date. Neither Executive nor the Company, based on the knowledge
of Escalade’s Board of Directors and of the Company’s executive officers other
than Executive, is currently aware of any fraud or intentional misconduct of the
other party to this Agreement.

 

(e) Future Claims Related to Employee and/or Shareholder Status. Notwithstanding
any provision of this Section 11 that may be construed to the contrary,
Executive and the Company agree that neither Executive nor the Company waive or
release the other party hereto from any claim that may arise based on events
occurring after the Employment End Date. Executive and the Company further agree
that Executive may not, based upon Executive’s status as a shareholder of the
Company, assert any claim subsequent to the Employment End Date against the
Company or any Releasees relating to any potential claim or matter that is the
subject of or is otherwise covered by the release granted by Executive in this
Agreement or is in any way related to the event of Executive’s retirement from
the Company.

 

12. Future Service as Employee, Executive Officer or Director. Executive agrees
that his termination as an employee, executive officer and director of the
Company is irrevocable, and that the Company shall have no obligation whatsoever
to rehire, reappoint or elect Executive to any such officer, director or other
position with the Company. Executive further agrees that if he would seek any
such position and is not so hired, nominated, appointed or elected, Executive
will not bring a claim against the Company and/or any Releasee for refusal to so
hire, nominate, appoint or elect.

 

18

 



13. Binding Effect; Authority. This Agreement shall bind the Executive’s heirs,
executors, administrators, personal representatives, spouse, dependents,
successors and assigns. Escalade represents and warrants to Executive that the
individual signing this Agreement on behalf of the Company is duly authorized to
enter into this Agreement and to bind the Company hereunder.

 

14. Non-Admission. This Agreement shall not be construed as an admission by
either party of any wrongdoing or any violation of any federal, state or local
law, regulation or ordinance, and the parties specifically disclaim any
wrongdoing or violation.

 

15. Assignability. Neither this Agreement, nor any right or interest hereunder,
shall be assignable by Executive, his beneficiaries or legal representatives,
without the prior written consent of an executive officer of Escalade.

 

16. Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter hereof and supersedes any other
written or oral promises concerning the subject matter of this Agreement except
as expressly stated otherwise herein or except as expressly stated otherwise in
the Executive Agreement. The terms of this Agreement may not be modified other
than in a writing signed by the parties.

 

17. Governing Law. This Agreement shall in all respects be interpreted, enforced
and governed by the laws of the State of Indiana without giving effect to
provisions thereof regarding conflict of laws.

 

In Witness Whereof, the parties have entered into this Agreement as of this __
day of _______, 20__.

 

 

  _____________________________   Robert J. Keller               ESCALADE,
INCORPORATED           By: __________________________   Name: 
_______________________   Title:  ________________________

 

19

